DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 8 and 10 have a reference number 52 that is not disclosed in the instant specifications, however the instant specifications does mention two second divisions with reference number 42, and it appears that 52 should be 42 in all instances.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, & 8-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Min-Yeol Han (US 20140315054 A1).
	Regarding claim 1, Han discloses a battery (101, in Fig. 1 with Fig. 5 or Fig. 6, and/or Figs. 7-8, and/or Figs. 9-11, and/or Figs. 12-13), comprising:
	a housing (28+31, case + cap plate);
	an electrode element (10, electrode assembly), accommodated in the housing (28) and including a first electrode (11) and a second electrode (12);
	a first terminal (21) protruding to an outside of the housing (28+31) and electrically connected to the first electrode (11);
	a second terminal (22) protruding to the outside of the housing (28+31) and electrically connected to the second electrode (12); and
	a fuse structure (414, 424, 543, 564, 565, or 566; fuse portion), electrically connected to the first terminal (21) and the housing (28+31, Fig. 1 shows 543 connected to 21 and 31),
	wherein when a current between the housing (28+30) and the first terminal (21) is greater than a preset fuse point ([0016] regarding melting), the fuse structure (414, 424, 543, 564, 565, or 566; fuse portion) is cut-off ([0016], [0059], [0062], [0066], [0070], [0075], or [0081] regarding melt), and an electrical connection between the housing (28+31) and the first terminal (21) is disconnected ([0008] blocked; [0059], [0062], [0066], [0070], [0075], or [0081] regarding disconnection); and
	the fuse structure (414, 424, 543, 564, 565, or 566) is located outside an electrical conduction path of the first terminal (21) and the first electrode (11, Figs. 1 & 2 regarding location of 543).
	Regarding claim 3, Han further discloses the battery according to claim 1, wherein the fuse structure is at least a thermal cut-off ([0016] regarding melting).
	Regarding claim 5, Han further discloses the battery according to claim 1, wherein the housing (28+31) comprises a cavity body (28) with an opening (Fig. 2 regarding opening of 28; [0044]), and a cover plate (31, cap plate) covering the opening of the cavity body (opening of 28);
	the cavity body (28) is electrically connected to the cover plate (31; [0044]-[0045] regarding coupling);
	the first terminal (21) is electrically connected to the cover plate (31) through the fuse structure (414, 424, 543, 564, 565, or 566; Figs. 1 & 2 regarding connection between 21 and 31 through 543).
	Regarding claim 6, Han further discloses the battery according to claim 5, wherein the fuse structure is located outside the housing (Fig. 1 regarding location of 543);
	the first terminal (21) and the cover plate (31) are respectively welded to the fuse structure ([0063]-[0065], [0071]-[0073], or [0076]-[0080] regarding welding and connection).
	Regarding claim 8, Han further discloses the battery according to claim 7, wherein the current collecting plate (546, 568, or 726; cap connection plate) and the fuse structure (414, 424, 543, 564, 565, or 566) are attached together(an integral structure; Figs. 1, 5-6, 8, or 12; [0065], [0073], or [0080]).
	Regarding claim 9, Han further discloses the battery according to claim 1, wherein the fuse structure is a conductive structure (current collecting fuse portion [0059] or [0062]) having through holes (415, 425, 562, or 563; or Fig. 6).
	Regarding claim 10, Han further discloses the battery according to claim 9, wherein the fuse structure (414, 424, 543, 564, 565, or 566) comprises two first divisions extending in a first direction and arranged in parallel (dark solid black lined rectangles highlight first divisions in annotated Fig. 6 show in first direction and parallel), and at least one second division (564, 565, and 566) extending in a second direction (annotated Fig. 6 shows 564, 565, and 566 extending in second direction);
	one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the first terminal (21, Fig. 1 & annotated Fig. 6), and the other one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the housing (28+31, Fig. 1 & annotated Fig. 6); the second division (564, 565, and 566) is electrically connected between the two first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6); and the first direction intersects the second direction (annotated Fig. 6).

    PNG
    media_image1.png
    1328
    1313
    media_image1.png
    Greyscale

	Regarding claim 11, Han further discloses the battery according to claim 10, further comprising an insulating structure wrapping (59, heat insulation member surrounds [0020], [0089], & [0091] regarding heat insulation member covers various modifications and equivalent arrangements) the fuse structure (414, 424, 543, 564, 565, or 566).
	Regarding claim 12, Han further discloses the battery according to claim 2, wherein the fuse structure (414, 424, 543, 564, 565, or 566) is a conductive structure (current collecting fuse portion [0059] or [0062]) having through holes (415, 425, 562, or 563; or Fig. 6).
	Regarding claim 13, Han further discloses the battery according to claim 12, wherein the fuse structure (414, 424, 543, 564, 565, or 566) comprises two first divisions extending in a first direction and arranged in parallel (dark solid black lined rectangles highlight first divisions in annotated Fig. 6 show in first direction and parallel), and at least one second division (564, 565, and 566) extending in a second direction (annotated Fig. 6 shows 564, 565, and 566 extending in second direction);
	one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the first terminal (21, Fig. 1 & annotated Fig. 6), and the other one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the housing (28+31, Fig. 1 & annotated Fig. 6); the second division (564, 565, and 566) is electrically connected between the two first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6); and the first direction intersects the second direction (annotated Fig. 6).
	Regarding claim 14, Han further discloses the battery according to claim 3, wherein the fuse structure (414, 424, 543, 564, 565, or 566) is a conductive structure (current collecting fuse portion [0059] or [0062]) having through holes (415, 425, 562, or 563; Fig. 6).
	Regarding claim 15, Han further discloses the battery according to claim 14, wherein the fuse structure (414, 424, 543, 564, 565, or 566) comprises two first divisions extending in a first direction and arranged in parallel (dark solid black lined rectangles highlight first divisions in annotated Fig. 6 show in first direction and parallel), and at least one second division (564, 565, and 566) extending in a second direction (annotated Fig. 6 shows 564, 565, and 566 extending in second direction);
	one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the first terminal (21, Fig. 1 & annotated Fig. 6), and the other one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the housing (28+31, Fig. 1 & annotated Fig. 6); the second division (564, 565, and 566) is electrically connected between the two first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6); and the first direction intersects the second direction (annotated Fig. 6).
	Regarding claim 16, Han further discloses the battery according to claim 5, wherein the fuse structure (414, 424, 543, 564, 565, or 566) is a conductive structure (current collecting fuse portion [0059] or [0062]) having through holes (415, 425, 562, or 563; Figs. 3-4 or 6).
	Regarding claim 17, Han further discloses the battery according to claim 16 wherein the fuse structure (414, 424, 543, 564, 565, or 566) comprises two first divisions extending in a first direction and arranged in parallel (dark solid black lined rectangles highlight first divisions in annotated Fig. 6 show in first direction and parallel), and at least one second division (564, 565, and 566) extending in a second direction (annotated Fig. 6 shows 564, 565, and 566 extending in second direction);
	one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the first terminal (21, Fig. 1 & annotated Fig. 6), and the other one of the first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6) is electrically connected to the housing (28+31, Fig. 1 & annotated Fig. 6); the second division (564, 565, and 566) is electrically connected between the two first divisions (dark solid black lined rectangles highlight first divisions in annotated Fig. 6); and the first direction intersects the second direction (annotated Fig. 6).
	Regarding claim 18, Han further discloses the battery according to claim 17, further comprising an insulating structure wrapping (59, heat insulation member surrounds [0020], [0089], & [0091] regarding heat insulation member covers various modifications and equivalent arrangements) the fuse structure (414, 424, 543, 564, 565, or 566).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Min-Yeol Han (US 20140315054 A1) as applied to claim 1 above.
	Regarding claim 2, Han further discloses the battery according to claim 1, wherein the housing (28+31) is made of aluminum ([0043]-[0045]) or an iron-based material (stainless steel [0043]-[0045]);
	when the housing (28+31) is made of aluminum ([0043]-[0045]), the first electrode (11)is positive ([0040]), and the second electrode (12) is negative ([0040], it being obvious to one of ordinary skill in the art to choose the above combinations and materials as the selection of a finite number of identified solutions).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Min-Yeol Han (US 20140315054 A1) as applied to claim 1 above, and further in view of Dukjung Kim (US 20120225333 A1).
	Regarding claim 4, Han further discloses the battery according to claim 3, where the fuse structure (414, 424, 543, 564, 565, or 566) uses change in temperature to disconnect the current ([0016] regarding melt) but does not teach wherein the fusing structure is a wire;
	a resistance of the wire satisfies a relationship expression:
	R = ( c × m × ΔT 1 - K × A × ΔT 2 ) / I 2 × t ;
	wherein, R is the resistance of the wire, c is a specific heat capacity of the wire, m is a mass of the wire, ΔT1 is an increase in temperature of the wire; K is a heat transfer coefficient of the wire, A is a heat dissipation area of the wire, ΔT2 is a temperature difference between the wire and a heat dissipation environment, I is a current passing through the wire, and t is a fusing time required for the wire.
	Kim discloses a secondary battery with spring fuse structure (125) that is configured to selectively electrically disconnect the housing (140) from the electrode terminal (122; [0015] & [0064]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the fuse structure of Han with a wire, as taught by Kim, in order to use a resistance in the wire for the current cut-off. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Min-Yeol Han (US 20140315054 A1) as applied to claim 1 above, and further in view of Kenjin Masumoto et al. (US 20040170887 A1). 
	Regarding claim 7, Han further discloses the battery according to claim 5, but does not teach wherein the fuse structure is located inside the housing; the battery further comprises a current collecting plate located in a receiving space of the cavity body, the current collecting plate is electrically connected to the first terminal and the first electrode, and the current collecting plate is electrically connected to the cover plate or the cavity body through the fuse structure.
	However, Masumoto teaches a battery wherein the fuse structure (8) is located inside the housing (1; Fig. 1 regarding location of 8); the battery further comprises a current collecting plate (8 b) located in a receiving space of the cavity body (inside of 1), the current collecting plate (8 b) is electrically connected to the first terminal ( (+) ) and the first electrode (12), and the current collecting plate (8 b) is electrically connected to the cavity body (inside of 1) through the fuse structure (8, Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the location of the fuse structure of Han to the inside of the housing as taught by Masumoto. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min-Yeol Han (US 20140315054 A1) and Dukjung Kim (US 20120225333 A1) as applied to claim 19 above, and further in view of Sangwon Byun et al. (US 20130266830 A1).
	Regarding claim 19, Han further discloses a battery as claimed in claim 1, but does not teach a battery module, comprising: at least one battery as claimed in claim 1.
	Kim discloses a secondary battery with spring fuse structure (125) that is configured to selectively electrically disconnect the housing (140) from the electrode terminal (122; [0015] & [0064]). Kim further teaches a battery module (1000 or 1001, battery pack) comprising of at least one battery (100). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the battery of Han a battery module, as Kim suggests secondary batteries can be contained within a battery module.
	Regarding claim 20, modified Han further discloses a battery as claimed in claim 1, but does not teach a battery pack, comprising: at least one battery module as claimed in claim 19.
	However, Byun teaches a secondary battery may include a battery cell in the form of a pack and that a secondary battery may include tens of battery packs. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the battery module of modified Han in the battery pack of Byun.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kohlberger Markus (DE 102013205062 A1 – machine translation provided in this office action) regarding a battery with a fuse structure located outside of housing.
	regarding a battery with a fuse structure with through holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721